COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Jesus Garcia v. MTZ Trucking, Inc.

Appellate case number:      01-18-00733-CV

Trial court case number:    2015-55326

Trial court:                113th District Court of Harris County

       This Court’s memorandum opinion and judgment in the above-referenced appeal
issued on August 8, 2019. The August 8, 2019 memorandum opinion and judgment are
withdrawn and the cause is reinstated on the Court’s active docket. See Univ. of Tex.
Health Sci. Ctr. v. Gutierrez, 237 S.W.3d 869, 870 (Tex. App.—Houston [1st Dist.] 2007,
pet. denied) (withdrawing opinion and judgment sua sponte within Court’s plenary power);
see also TEX. R. APP. P. 19.1 (“Plenary Power of Courts of Appeals”). The June 12, 2019
submission date remains unchanged.

       It is so ORDERED.

Judge’s signature:   ____/s/ Julie Countiss____
                      Acting individually  Acting for the Court


Date: __August 13, 2019___